            Case 1:16-cv-05955-PAE Document 106 Filed 11/27/19 Page 1 of 1
            Case 1:13-md-02481-PAE Document 1172 Filed 11/26/19 Page 1 of 1



  SULLIVAN & CROMWELL LLP
                                                                                125 f!l)1'<J<I4
                TELEPHONE, 1-212-558-4000
                 FACSIMILE, 1-212-558-3588

                   WWW.SULLCROM.COM
                                                                        fiew    o/~~ JW10001-2M9
                                                                        LOS ANGELES • PALO AL TO • WASHINGTON, D. C .

                                                                                FRANKFURT • LONDON • PARIS

                                                                                BEIJING •HONGKONG• TOKYO

                                                                                   MELBOURNE • SYDNEY




                                                                         November 26, 2019

           ViaECF

           The Honorable Paul A. Engelmayer,
               United States District Court,
                   Southern District of New York,
                       500 Pearl Street,
                            New York. New York I 0007-1312


                             Re :      In re Aluminum Warehousing Antitrust Litigation, 13-MD-2481-
                                       PAE (S.D.N.Y.)

           Dear Judge Enge1mayer:

                           I write on behalf of all defendants in the above-captioned case. Plaintiffs
           Reynolds Consumer Products LLC and Southwire Company, LLC filed their Amended
           Complaint on November 20, 2019 (ECF No. 99). Under Federal Rule of Civil Procedure
           I 5(a)(3), defendants' Answers are due on December 4, 2019. Defendants are requesting
           an extension of time to file their Answers until January I 0, 2020, due to the upcoming
           holidays. Defendants do not believe the requested extension will affect the progress of
           discovery, as defendants intend to Answer the Amended Complaint as opposed to filing
           motions to dismiss.

                           Defendants have conferred with p1aintiffs' counsel, who have consented to
           this extension. This is defendants' first request for such an extension. Defendants therefore
           respectfully request that their deadlines for answering the Amended Complaint be extended
           to January 10, 2020.

                                                                         Respectfully,
Granted.                                     \I/   d-7/ tq
                                                                         Isl Richard C. Pepperman IT
SO ORDERED.
                                                                         Richard C. Peppennan II


                   United States District Judge
